PER CURIAM.
A jury convicted defendant of second degree robbery and attempted second degree robbery. The trial court sentenced defendant as a prior and persistent offender, as well as a Class X offender, to twenty years for robbery and ten years concurrently for attempted robbery. Defendant appeals.*
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*880The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).

 Defendant also appealed the denial of his Rule 29.15 motion. However, defendant’s brief does not contain any points relating thereto. Therefore, this appeal is deemed abandoned and the motion court’s judgment is affirmed.